IN THE UNITED STATES DISTRICT COURT

FOR THE EASTERN DISTRICT OF NORTH CAROLINA FiLep IN
WESTERN DIVISION ON Oo,
NO. 5:18-CR-00025-H

   

& ave,
@Sferp Dig Cours Clary
UNITED STATES OF AMERICA ; Het oF 6
Vv.
CORY ANDREW BRYCE

ORDER OF FORFEITURE
WHEREAS, pursuant to the entry of a Memorandum of Plea Agreement
entered into by the defendant on March 11, 2019, and the defendant’s guilty plea to
an offense in violation of 18 U.S.C. § 2252(a)(4)(B), the following property is hereby
forfeitable pursuant to 18 U.S.C. § 2253, to wit:

° LG V496 G Pad F 8.0 Android tablet, s/n 507CQMR335739 with
cellular SIM card 310260407807212, and

e Samsung 16GB microSD card, found inside LG V496 G Pad;

AND WHEREAS, by virtue of said Memorandum of Plea Agreement, the
United States is now entitled to possession of said personal property, pursuant to 21
U.S.C. § 853(g);

It is hereby ORDERED, ADJUDGED and DECREED:

1. That based upon the Memorandum of Plea Agreement as to the
defendant Cory Andrew Bryce and other evidence of record, the United States is

hereby authorized to seize the above-stated personal property, and it is hereby

Case 5:18-cr-00025-H Document 65-1 Filed 06/05/19 Page 1 of 2
forfeited to the United States for disposition in accordance with the law, including
destruction. In accordance with Fed. R. Crim. P. 32.2(b)(3), this Order is now final as
to the defendant.

2. That upon sentencing and issuance of the Judgment and Commitment
Order, the Clerk of Court is directed to incorporate a reference to this Order of
Forfeiture in the applicable section of the Judgment, as required by Fed. R. Crim. P.
32.2(b)(3).

3. That in accordance with Supplemental Rule G(4)(i)(A), the Government
need neither publish notice nor provide direct notice, as the property is worth less
than $1,000 and no other owners or interested parties have been identified.

The Clerk is hereby directed to send copies of this Order to all counsel of

record.

SO ORDERED. This /2 day of ~#”©& __ 2019.

 

MALCOLM J. HOWARD/
Senior United States District Judge

bo

Case 5:18-cr-00025-H Document 65-1 Filed 06/05/19 Page 2 of 2
